DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 12/16/2021 is acknowledged.  
3.	Claims 2, 4-6, 8 and 11 have been cancelled.
4.	Claims 1, 3, 7, 9, 10 and 12-16 are pending in this application.
5.	Claim 16 remains withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claim 7 remains withdrawn from consideration as being drawn to non-elected species.  
6.	Applicant elected without traverse of Group 1 (claims 1-15) and elected without traverse of a compound having a structure in which minoxidil and peptide consisting of the amino acid sequence of SEQ ID NO: 1 are covalently bonded as species of compound; and hair tonic as species of formulation of the cosmetic composition in the reply filed on 7/30/2020.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a compound having a structure in which minoxidil and a water-soluble peptide are covalently bonded, wherein the peptide is 5 to 20 amino acids in length, the water-soluble peptide has a ratio of hydrophilic side chain-containing amino acid of no less than 70%, and the hydrophilic side chain-containing amino acid is selected from the group consisting of arginine (Arg), histidine (His), lysine (Lys), asparaginic acid (Asp), glutamic acid (Glu), serine (Ser), threonine (Thr), asparagine (Asn), glutamine (Gln), cysteine (Cys), selenocysteine (Sec), glycine (Gly) and proline (Pro); and a pharmaceutical and/or cosmetic composition for hair loss treatment or hair 

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 3, 9, 10 and 12-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 8729028 B2, filed with IDS) in view of Suzuki et al (CA 2277946 A1, cited and enclosed in the previous office actions) and Jain et al (Bioorganic Chemistry, 2013, 49, pages 40-48, cited and enclosed in the previous office actions).
The instant claims 1, 3, 9, 10 and 12-15 are drawn to a compound having a structure in which minoxidil and a water-soluble peptide are covalently bonded, wherein the peptide is 5 to 20 amino acids in length, the water-soluble peptide has a ratio of hydrophilic side chain-containing amino acid of no less than 70%, and the hydrophilic side chain-containing amino acid is selected from the group consisting of arginine (Arg), histidine (His), lysine (Lys), asparaginic acid (Asp), glutamic acid (Glu), serine (Ser), threonine (Thr), asparagine (Asn), glutamine (Gln), cysteine (Cys), selenocysteine (Sec), glycine (Gly) and proline (Pro); and a pharmaceutical and/or cosmetic composition for hair loss treatment or hair growth promotion comprising such compound.
Chung et al, throughout the patent, teach a noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to the peptide of instant SEQ ID NO: 1), and a pharmaceutical and/or cosmetic composition comprising such peptide for promoting hair growth, for example, Abstract; column 9, Table 1; column 14, Formulation Example 5; columns 15-16, SEQ ID NO: 1; and claims 1-6.  It meets the limitation of the peptide recited in instant claims 1, 3, 9, 10 and 12.  Chung et al further teach minoxidil is a commercial drug used for treating hair loss, and minoxidil delays further hair loss, for example, column 1, lines 62-65.  Chung et al also teach the pharmaceutical and/or cosmetic composition is formulated as emulsion and many others, for example, column 6, line 62 to column 7, line 3.  It meets the limitation of the type of formulation recited in instant claim 15.
The difference between the reference and instant claims 1, 3, 9, 10 and 12-15 is that the reference does not teach a compound having a structure in which minoxidil and peptide consisting of the amino acid sequence of SEQ ID NO: 1 are covalently bonded as the elected species of compound; hair tonic as the elected species of formulation of the cosmetic composition; and the compound recited in instant claims 1, 3, 9, 10 and 12-15.  
However, Suzuki et al, throughout the patent, teach a hair tonic comprising minoxidil as a sustained hair growth preparation, for example, Abstract; page 1, lines 7-9; and claims 1, 10 and 11.  Therefore, in view of the combined teachings of Chung et al and Suzuki et al¸ it would have been obvious to one of ordinary skilled in the art to develop a hair tonic composition comprising the noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to the peptide of instant SEQ ID NO: 1) in Chung et al and minoxidil for treating hair loss.  It reads on hair tonic as the elected species of formulation of the cosmetic composition.  And the MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose..." (see MPEP § 2144.06).  
Furthermore, Jain et al teach mutual prodrug or codrug wherein two or more active pharmaceutical ingredients are covalently coupling to yield one molecular entity; and the advantages of mutual prodrug or codrug over combination therapy, for example, page 40, the 1st paragraph in “1. Introduction”.  Jain et al further teach criteria for mutual prodrug design, for example, page 41, left column, the 2nd paragraph. 
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Chung et al, Suzuki et al and Jain et al to develop a hair tonic comprising a compound comprising the noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to the peptide of instant SEQ ID NO: 1) covalently coupling to minoxidil for treating hair loss.  It reads on a compound having a structure in which minoxidil and peptide consisting of the amino acid sequence of SEQ ID NO: 1 are covalently bonded as the elected species of compound.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Chung et al, Suzuki et al and Jain et al to develop a hair tonic comprising a compound comprising the noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to the peptide of instant SEQ ID NO: 1) covalently coupling to minoxidil for treating hair loss, because Suzuki et al teach a hair tonic comprising minoxidil as a sustained hair growth preparation.  Therefore, in view of the combined teachings of Chung et al and Suzuki et al¸ it would have been obvious to one of ordinary skilled in the art to develop a hair tonic composition comprising the noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to the peptide of instant SEQ ID NO: 1) in Chung et al and minoxidil for treating hair loss.  And the MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose..." (see MPEP § 2144.06).  Jain et al teach mutual prodrug or codrug wherein two or more active pharmaceutical ingredients are covalently coupling to yield one molecular entity; and the advantages of mutual prodrug or codrug over combination therapy.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Chung et al, Suzuki et al and Jain et al to develop a hair tonic comprising a compound comprising the noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to the peptide of instant SEQ ID NO: 1) covalently coupling to minoxidil for treating hair loss. 

Response to Applicant's Arguments
10.	Applicant maintains the arguments that "Chung only discloses the use of noggin-derived peptide and minoxidil for the prevention of hair loss, and Suzuki discloses hair toner comprising minoxidil. In addition, although Jain discloses the design and synthesis of mutual prodrug or codrug containing nine distinct types of self-immolative drug-releasable disulfide linkers connecting two constituent drugs, the compound connecting minoxidil and peptide is not disclosed. See Jain at Fig. 1. In fact, even the terms "minoxidil" and "peptide" are not disclosed in Jain. Although Jain teach mutual prodrug or codrug wherein two or more active pharmaceutical ingredients are covalently coupling to yield one molecular entity, it is not acknowledged to a person skilled in the art that all the prodrug or codrug connecting two ingredients maintain their intrinsic activities and/or show disparate effects."  Applicant further argues that "the mutual prodrug or codrug in Jain comprises "bio-cleavable and drug releasable linkers", and release of parent drugs from the mutual prodrug must occur rapidly to ensure therapeutically effective levels of both the constituent drug(s) at the site of action. See Jain at Abstract and pg. 41, 1st paragraph of left column. In contrast, the compound of the claimed invention shows excellent stability in water without cleavage into the minoxidil and peptide, and protects from attack of protease in vivo and in vitro. See Specification at Abstract, Figures, and Detailed Description of the present invention."; and "Accordingly, the compound of the claimed invention and the mutual prodrug or codrug in Jain is distinguishable in their characteristic features, and a compound defined in claim 1 cannot be derived in view of the mutual prodrug or codrug of Jain. In fact, according to the Examiner's logic, any compound in which two or more moieties are bonded together can be easily derived from Jain. This is a technical flaw, that has a gap in logic that the Examiner could only fill with the Applicants disclosure."  Applicant also maintains the arguments that "the technical concept of the Applicant's claimed invention is to use a water- soluble peptide for conjugating material to the minoxidil to increase water solubility of the minoxidil. The effect of increasing water solubility belongs to disparate effect. By contrast, Jain discloses the effect of mutual prodrugs. In this aspect, the claimed invention and Jain, alone or in combination with Suzuki and Chung, is distinguishable."; and "the compound of the claimed invention has different constitution from those of Chung, Suzuki and Jain, and show excellent physiological effects and stability in water. Applicants submit that the claimed invention is not taught or suggested in view of the cited references."
11.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about instant rejection, as stated in the previous office action, the Examiner agrees that none of the cited references individually teaches or suggests the compound recited in instant claims 1, 3, 9, 10 and 12-15; and none of the cited references anticipates the compound recited in instant claims 1, 3, 9, 10 and 12-15.  However, the Examiner would like to point out that instant claims 1, 3, 9, 10 and 12-15 are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of Chung et al, Suzuki et al and Jain et al; therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims.  
Applicant's arguments about each of the cited prior art references have been addressed in Section 14 of the Non-final office action dated 9/16/2021.  As stated in the previous office action, with regards to Applicant's arguments that "Although Jain teach mutual prodrug or codrug wherein two or more active pharmaceutical ingredients are covalently coupling to yield one molecular entity, it is not acknowledged to a person skilled in the art that all the prodrug or codrug connecting two ingredients maintain their intrinsic activities and/or show disparate effects.", first, Jain et al explicitly teach the advantages of mutual prodrug or codrug over combination therapy; and the criterial for mutual prodrug design, such as including a bio-cleavable linker so that the parent drugs can be rapidly released from the mutual prodrug.  Second, in the instant case, other than a statement, Applicant fails to provide any data and/or evidence that due to certain properties of the noggin-derived peptide with the amino acid sequence ELIEHGGGR PAD (identical to the peptide of instant SEQ ID NO: 1) and minoxidil, they are prevented from being used for developing a mutual prodrug or codrug comprising such peptide covalently coupled to minoxidil.  Therefore, in the instant case, in view of the combined teachings of Chung et al, Suzuki et al and Jain et al as set forth in Section 9 above, a person of ordinary skilled in the art would have reasonable expectation of success in developing a hair tonic comprising compound comprising the noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to the peptide of instant SEQ ID NO: 1) covalently coupling to minoxidil for treating hair loss.  Furthermore, with regards to the expectation of success, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
In response to Applicant's arguments about the linker in the mutual prodrug or codrug in Jain et al, the Examiner would like to point out that the instant claimed compound is one having a structure in which minoxidil and a water-soluble peptide are covalently bonded.  With regards to the transitional phrase "having", the instant specification fails to define it.  And in the instant case, in the broadest reasonable interpretation, the Examiner is interpreting the transitional phrase "having" recited in instant claim 1 as open terminology, allowing the inclusion of other components in addition to those recite (see MPEP § 2111.03 IV).  Therefore, the instant claimed compound can have additional components such as the linkers discussed in Jain et al.  
In response to Applicant’s arguments about the technical concept of the claimed invention and the compound of the claimed invention has different constitution from those of Chung, Suzuki and Jain, alone or in combination, and show excellent physiological effects and stability in water, this has been addressed in the previous office action.  As stated in in Section 14 of the Non-final office action dated 9/16/2021, first, the hair tonic comprising a compound comprising the noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to the peptide of instant SEQ ID NO: 1) covalently coupling to minoxidil for treating hair loss developed from the combined teachings of Chung et al, Suzuki et al and Jain et al meets each and every limitation recited in instant claims 1, 3, 9, 10 and 12-15.  Second, the Examiner would like to bring Applicant’s attention to MPEP § 2145 II, which states that “Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art”.  Furthermore, the Examiner would like to point out that Chung et al explicitly teach minoxidil can delay further hair loss; and the noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to peptide of instant SEQ ID NO: 1) has superior stability and promotes hair growth (for example, Abstract; column 3, lines 39-46; column 14, Example 3; and Figure 10).  Suzuki et al explicitly teach a sustained release hair growth preparation comprising minoxidil causes a higher degree of hair generation (see page 13, Table 4).  And Jain et al teach the advantages of mutual prodrug or codrug over combination therapy.  Therefore, in view of the combined teachings of the cited prior art references, one of skill in the art would reasonably expect the noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to the peptide of instant SEQ ID NO: 1) covalently coupling to minoxidil developed from the combined teachings of the cited prior art references would have excellent physiological activity such as hair loss reduction, hair growth promotion and excellent stability in water.
In response to Applicant's arguments about the motivation to combine the cited prior art references and hindsight reasoning, first, as stated in Section 9 above, in the instant case, in view of the combined teachings of the cited prior art references, one of ordinary skilled in the art would have been motivated to develop a hair tonic comprising a compound comprising the noggin-derived peptide with the amino acid sequence ELIEHGGGRPAD (identical to the peptide of instant SEQ ID NO: 1) covalently coupling to minoxidil for treating hair loss.  Second, the Examiner would like to bring Applicant’s attention to MPEP § 2144 IV, which states that "The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant".  With regards to Applicant's arguments about hindsight reasoning, in the instant case, Applicant fails to point to any facet of instant rejection that is not found in the cited prior art references.  It is unclear to the Examiner which part of the instant rejection is not based on the combined teachings of the cited references.  Merely pointing out the differences between each of the cited references and instant claimed invention is not proof of hindsight reasoning.  Furthermore, the MPEP states “"[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).” (see MPEP § 2145).  
Taken all these together, the rejection is deemed proper and is hereby maintained.
Obviousness Double Patenting 
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

13.	Claims 1, 3, 9, 10 and 12-15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US patent 8497241 B2 and in view of Suzuki et al (CA 2277946 A1, cited and enclosed in the previous office actions) and Jain et al (Bioorganic Chemistry, 2013, 49, pages 40-48, cited and enclosed in the previous office actions).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 3, 9, 10 and 12-15, one would necessarily achieve the claimed invention of claims 1-8 of US patent 8497241 B2 in view of Suzuki et al and Jain et al, and vice versa.    
14.	Instant claims 1, 3, 9, 10 and 12-15 are drawn to a compound having a structure in which minoxidil and a water-soluble peptide are covalently bonded, wherein the peptide is 5 to 20 amino acids in length, the water-soluble peptide has a ratio of hydrophilic side chain-containing amino acid of no less than 70%, and the hydrophilic side chain-containing amino acid is selected from the group consisting of arginine (Arg), histidine (His), lysine (Lys), asparaginic acid (Asp), glutamic acid (Glu), serine (Ser), threonine (Thr), asparagine (Asn), glutamine (Gln), cysteine (Cys), selenocysteine (Sec), glycine (Gly) and proline (Pro); and a pharmaceutical and/or cosmetic composition for hair loss treatment or hair growth promotion comprising such compound.
15.	Claims 1-8 of US patent 8497241 B2 are drawn to a peptide comprising the amino acid sequence of SEQ ID NO: 1 and a method for treating hair loss with such peptide.  
	The peptide of SEQ ID NO: 1 recited in claims 1-8 of US patent 8497241 B2 is identical to the WINT peptide of instant SEQ ID NO: 3 recited in instant claim 12.  
16.	The difference between the peptide in claims 1-8 of US patent 8497241 B2 and the compound and/or composition recited in instant claims 1, 3, 9, 10 and 12-15 is that the peptide of SEQ ID NO: 1 recited in claims 1-8 of US patent 8497241 B2 is not covalently bonded to minoxidil.
However, in view of the combined teachings of Suzuki et al and Jain et al as set forth in Section 9 above, it would have been obvious to one of ordinary skilled in the art to develop a hair tonic comprising a compound comprising the peptide of SEQ ID NO: 1 recited in claims 1-8 of US patent 8497241 B2 covalently coupling to minoxidil for treating hair loss.  And the MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose..." (see MPEP § 2144.06).  
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 3, 9, 10 and 12-15, one would necessarily achieve the claimed invention of claims 1-8 of US patent 8497241 B2 in view of Suzuki et al and Jain et al, and vice versa.
17.	For the same/similar reasoning/rational as the rejection set forth in Sections 13-16 above, instant claims 1, 3, 9, 10 and 12-15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US patent 8501689 B2; and claims 1-6 of US patent 8729028 B2; and further in view of Suzuki et al (CA 2277946 A1, cited and enclosed in the previous office actions) and Jain et al (Bioorganic Chemistry, 2013, 49, pages 40-48, cited and enclosed in the previous office actions).  

	For the same/similar reasoning/rational as the rejection set forth in Sections 13-16 above, instant claims 1, 3, 9, 10 and 13-15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent 8188049 B2; claims 1-9 of US patent 9295629 B2; claims 7-11, 13, 18 and 19 of US patent 10238710 B2; and claims 1-18 of US patent 10344061 B2, and further in view of Suzuki et al (CA 2277946 A1, cited and enclosed in the previous office actions) and Jain et al (Bioorganic Chemistry, 2013, 49, pages 40-48, cited and enclosed in the previous office actions).

18.	(Revised due to Applicant's amendment to the claim of co-pending Application No. 16/086256) Claims 1, 3, 9, 10 and 12-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 7-15 of co-pending Application No. 16/086256 in view of Chung et al (US 8729028 B2, filed with IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 3, 9, 10 and 12-15, one would necessarily achieve the claimed invention of claims 1 and 7-15 of co-pending Application No. 16/086256 in view of Chung et al, and vice versa.    
19.	Instant claims 1, 3, 9, 10 and 12-15 are drawn to a compound having a structure in which minoxidil and a water-soluble peptide are covalently bonded, wherein the peptide is 5 to 20 amino acids in length, the water-soluble peptide has a ratio of hydrophilic side chain-containing amino acid of no less than 70%, and the hydrophilic side chain-containing amino acid is selected from the group consisting of arginine (Arg), histidine (His), lysine (Lys), asparaginic acid (Asp), glutamic acid (Glu), serine (Ser), threonine (Thr), asparagine (Asn), glutamine (Gln), cysteine (Cys), selenocysteine (Sec), glycine (Gly) and proline (Pro); and a pharmaceutical and/or cosmetic composition for hair loss treatment or hair growth promotion comprising such compound.
20.	Claims 1 and 7-15 of co-pending Application No. 16/086256 are drawn to a compound having a finasteride moiety represented by the following structure: 
    PNG
    media_image1.png
    210
    308
    media_image1.png
    Greyscale
, wherein the peptide is composed of 10 to 12 amino acids, the peptide is a water soluble peptide, the water soluble peptide has at least 70% of an amino acid having a hydrophilic side chain, and the amino acid having a hydrophilic side chain is selected from the group consisting of arginine (Arg), histidine (His), lysine (Lys), aspartic acid (Asp), glutamic acid (Glu), serine (Ser), threonine (Thr), asparagine (Asn), glutamine (Gln), cysteine (Cys), selenocysteine (Sec), glycine (Gly) and proline (Pro), and wherein the water soluble peptide of the compound increases the water solubility of the finasteride moiety; a pharmaceutical composition for preventing hair loss or promoting hair growth comprising such compound; and a cosmetic composition for preventing hair loss or promoting hair growth comprising such compound.  
21.	The difference between claims 1 and 7-15 of co-pending Application No. 16/086256 and instant claims 1, 3, 9, 10 and 12-15 is that the agent covalently conjugated to the peptide.
However, Chung et al teach minoxidil and finasteride are the currently available drugs for treating hair loss, for example, column 1, lines 62-65.
Therefore, in view of the teachings of Chung et al, it would have been obvious to one of ordinary skilled in the art to modify the compound recited in claims 1 and 7-15 of co-pending Application No. 16/086256 and develop a compound recited in instant claims 1, 3, 9, 10 and 12-15.  If one of ordinary skill in the art practiced the claimed invention of instant claims 1, 3, 9, 10 and 12-15, one would necessarily achieve the claimed invention of claims 1 and 7-15 of co-pending Application No. 16/086256 in view of Chung et al, and vice versa.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Applicant's Arguments
22.	Applicant argues that "In view of at least the arguments made above, the rejection on the grounds of non-statutory double patenting is overcome and should be withdrawn."	
23.	Applicant's arguments have been fully considered but have not been found persuasive. 
Applicant's arguments above have been addressed in Section 11 above.  Therefore, these rejections are deemed proper.  And, until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658